Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 12/24/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained and repeated.

	
	Claim Rejections - 35 USC § 102
Claim(s) 1, 3-4, and 6-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foscante et al. (US 4229563) listed on previous 892.

It is duly notified the amine value of Ex.7 is measured by ASTM, D-2073 (Table III). The method is different from the one in instant Table 4.  See https://en.wikipedia.org/wiki/Amine_value.   The claimed amine value is measured by ISO 9702 (perchloric acid is additionally used for titration).  Thus, Foscante does not teach away from the claimed amine value.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Claim Rejections - 35 USC § 103
Claim(s) 1, 3-4, and 6-7 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Foscante et al. (US 4229563) listed on previous 892.
Disclosure of Foscante is adequately set forth in ¶1 and is incorporated herein by reference.  
Foscante’s reaction temperature (ex7) is 100-200 °C, overlapping with the one (50-150 °C) of instant pgpub [0031] range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The references are silent on the claimed property of ionic liquid salt at room temperature, viscosity, and amine value.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., being an ionic liquid, viscosity, and amine value, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would .

Claim(s) 1, 3-4, and 6-7 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Schrotz et al. (US 20140296381).
As to claims 1, 3-4, and 6-7, Schrotz (claims, abs., examples, tables, 1-14, 15-28) discloses an epoxy curing agent as an ionic liquid produced by reacting salicylic acid with a polyamine or 2-methylpentanediamine (claim 2).  The liquid shows amine value of 300-800 mgKOH/g within the claimed range and a viscosity of 4-40k mPas (cps), overlapping with the claimed range.  The amine is 50-95 wt% and salicylic acid is 5-50wt%. These ranges would inherently yield a molar ratio of salicylic acid to amine overlapping with the claimed ones of instant claims 6-7. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.   
In one embodiment, the polyamine is triethylenetetramine (TETA, [0021]) out of about 20-30 candidates.   The polyamine can be an adduct of the polyamine with phenol substitution (hydroxyalkylated polyakylene polyamine).  In light of this one having ordinary skill in the art would obviously recognize to prepare the claimed ionic liquid by selecting aforementioned TETA reacted with salicylic acid, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
In alternative, 2-methylpentanediamine and TETA are functional amines for producing ionic liquid curing agent for epoxy.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 2-methylpentanediamine with TETA because of their equivalent functionality as amines for producing ionic liquid curing agent for epoxy.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  
The references are silent on the claimed property of viscosity and amine value.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., viscosity and amine value, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the 
			
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SHANE FANG/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
Shane Fang
Primary Examiner
USPTO, AU 1766
571.270.7378